Citation Nr: 1440894	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-12 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The Veteran had active duty service from January 1962 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and issued by the RO in Chicago, Illinois.  In August 2013 and February 2014, the Board remanded the case for further development and it now returns for final appellate review. 

In his April 2011 substantive appeal, the Veteran requested a video-conference hearing before a Veterans Law Judge.  As such, he was notified in an April 2013 letter that his requested hearing was scheduled for May 2013.  However, in early May 2013, prior to his scheduled hearing, he withdrew his hearing request.  38 C.F.R. § 20.704(e) (2013).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest in service or within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in February 2009, sent prior to the initial unfavorable rating decision issued in July 2009, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for bilateral hearing loss, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as post-service private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.   

Additionally, the Veteran was afforded a VA examination in July 2009.  In the December 2013 remand, the Board found that the July 2009 opinion accompanying such examination was inadequate and instructed the AOJ to obtain another opinion that specifically considered a conversion of in-service audiometric test results from American Standards Association (ASA) to International Standards Organization (ISO) measurements.  In November 2013, another examination was conducted, but the Board, in a February 2014, found that this examination report did not comply with its prior remand directives to consider the conversion to ISO standard units.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Following the February 2014 remand, the AOJ obtained another VA examination with opinion in June 2014, which the Board finds is adequate to decide the issue on appeal.  The opinion was predicated on a thorough review of the record, to include the Veteran's STRs, post-service medical records, and statements by the Veteran and his spouse.  This examiner converted the separation audiometric examination from ASA to ISO standard units, and provided an opinion based upon those conversions.  Notably, the VA examiner arrived at an ISO conversion of 15 decibels at 6000 Hertz, which differs from the Board's prior determination that the conversion should be 25 decibels derived from a generic chart.  The Board defers to the expert audiologist's knowledge of ASA/ISO conversion standards as being the correct measurement.

Overall, the June 2014 opinion is supported by a complete rationale, relying on, and citing to, the records reviewed.  Moreover, the audiologist who completed the June 2014 opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

For the reasons indicated above, the Board finds that the AOJ has substantially complied with the August 2013 and February 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall, supra.

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II.  Analysis

The Veteran seeks to establish his entitlement to service connection for bilateral hearing loss.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptoms to establish service connection is applicable in this case as sensorineural hearing loss is deemed an organic disease of the nervous system under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that his current bilateral sensorineural hearing loss results from his noise exposure during active service.  He describes military duties as an artillery crewman using an M55 self-propelled Howitzer.  He engaged in firing exercises approximately once a month wherein he experienced temporary loss of hearing and ringing in his ears.  He describes the onset of decreased hearing acuity during service that progressively worsened over the years.

The Veteran's spouse, who lived with the Veteran while he was stationed at Fort Hood, recalls that he would experience decreased hearing acuity with noises in his ears after firing exercises.  She recalls the Veteran having to turn up the volume for the television, but notes that he did not seek medical help as it may have delayed his discharge from service.  She also recalls a gradual worsening of his hearing acuity since service discharge.

The Board notes that the Veteran is competent to report his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran's description of noise exposure is consistent with his military occupational specialty (MOS) of an artillery crewman.  Therefore, the Board finds that the Veteran's description of noise exposure in service is credible and consistent with his known circumstances of service. 

The record also reflects a current diagnosis of bilateral hearing loss per the standards of 38 C.F.R. § 3.385 as demonstrated by VA examinations in July 2009, November 2013, and February 2014.  Thus, the remaining inquiry is whether the Veteran's bilateral hearing loss is related to his in-service noise exposure. 

The Veteran's February 1961 induction examination revealed that, upon whispered and spoken voice testing, his hearing was 15/15.  At the time of his November 1963 separation examination, audiometric examination revealed pure tone thresholds, in decibels, as follows:


250
256
500
512
1000
1024
2000
2048
3000
2896
4000
4096
6000
6144
8000
8192
RIGHT 
/
0
0
0
/
10
15
/
LEFT
/
0
0
0
/
10
15
/

The Board notes that, for service department examinations conducted on October 31, 1967 or earlier, the Board ordinarily assumes that audiometric testing was conducted using ASA measurements.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO measurements.  

In June 2014, the VA examiner provided the following conversion for the November 1963 audiometric examination as follows:


250
256
500
512
1000
1024
2000
2048
3000
2896
4000
4096
6000
6144
8000
8192
RIGHT 

15
10
10

15
15

LEFT

15
10
10

15
15


Additionally, clinical evidence of record in the form of audiometric findings from tests taken by civilian physician in July 2004 reflects evidence of bilateral hearing loss.  These records do not contain any opinion as to the etiology of hearing loss.

The Veteran was first afforded a VA examination in July 2009.  At such time, the examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of acoustic trauma.  This examiner noted that the Veteran's hearing upon separation was normal bilaterally, and that the July 2004 private audiometric examination demonstrated a mild sloping to severe sensorineural hearing loss from 500-8000 Hz bilaterally.  The Veteran reported the onset of tinnitus when returning from the field in service, and he denied a post-service history of noise exposure.  Audiometric testing was interpreted as showing mild sloping to severe sensorineural hearing loss from 500-4000 Hz in the right ear, and mild sloping to profound sensorineural hearing loss from 500-4000 Hz in the left ear.

The July 2009 VA examiner noted that induction testing indicated 15/15 bilaterally for whisper voice and speech voice testing which was not frequency specific and would not indicate all hearing loss, especially high frequency hearing loss.  Therefore, the Veteran's hearing status at induction was unknown and could not be speculated.  However, the separation testing included frequency specific testing at 500, 1000, 2000, 4000 and 6000 Hz, which all had thresholds measuring within normal limits.  Due to the normal hearing threshold at the time of separation, the VA examiner opined that the Veteran's hearing loss is less likely as not related to military service.

In its August 2013 remand, the Board determined that this examination report was inadequate because the examiner did not consider that the Veteran's separation audiometric test results revealed 25 decibels at 6000 Hertz bilaterally when converted from ASA to ISO measurements by the Board, and did not take into consideration the credible and competent lay statements as to problems with hearing loss from or proximate to service to the present time.

Pursuant to the August 2013 Board remand, the AOJ obtained a medical opinion in November 2013.  At such time, the VA examiner determined that the Veteran's hearing loss was not at least as likely as not related to his military service and based his opinion, in part, on the fact that the Veteran had hearing sensitivity within the limits of normal at all frequencies in both ears at the time of his November 1963 separation examination, noting that the worst recorded threshold was 15 decibels at 6000 Hertz, which was still well within the limits of normal.  The Board found that this examination report was inadequate based on its determination that the conversion for 6000 Hertz was 25 decibels and not 15 decibels.

Pursuant to a February 2014 remand, the AOJ obtained a medical opinion in June 2014.  The audiologist noted that she reviewed the Veteran's claims folder and the Board's February 2014 remand directives.  She considered the Veteran's complaints of continuous bilateral hearing loss from or proximate to service to the present time and his report of no significant exposure to post-service acoustic trauma.  She stated that she reviewed the Veteran's November 1963 separation audiometric examination converted to ISO units (as reported above), and indicated that the Veteran had normal hearing in both ears at separation.  In this regard, the Board again defers to the audiologist, an expert in the field of hearing loss, in performing the conversation of the November 1963 audiometric data from ASA to ISO units.  Thus, relying on her expert opinion, the conversion for 6000 Hertz was 15 decibels and not 25 decibels.

The June 2014 VA examiner indicated that the Veteran's STRs documented hearing within normal limits at the time of separation from the Military for 500-6000 Hz bilaterally.  The Veteran's thresholds in ASA standard units ranged from 0-15dB while his thresholds in ISO standard units ranged from 10-15dB in both ears.  It was further noted that the enlistment examination only contained an informal assessment of hearing recorded as 15/15 in both ears.  Based on this information, the VA examiner opined that the Veteran's current hearing loss is less likely as not related to military noise exposure as the separation exam, which documented thresholds ranging from 10-15dB, was used to indicate that the preponderance of evidence remained unfavorable to provide any other opinion.

The Board accords great probative weight to the June 2014 medical opinion as it is predicated on a complete review of the record, to include the STRs, a conversion of the separation audiometric results from ASA to ISO standard units, and post-service medical records.  Additionally, this opinion considered all of the pertinent evidence of record, to include the lay statements pertaining to the onset and continuity of symptomatology of bilateral hearing loss since service, and provided a complete rationale, relying on and citing to the records received.  Moreover, the clinician offered a clear conclusion with supporting data.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to such opinion.

On the other hand, the only other evidence of a nexus between the Veteran's noise exposure and his current hearing loss consists of the observations and opinions of the Veteran and his spouse.  However, as lay people, they are not competent to render such a complex medical opinion.  In this regard, while they are competent to describe the Veteran's hearing difficulty since service as well as the nature of his in-service noise exposure, as the cause of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, they are not competent to render such a complex medical opinion.  Specifically, diagnosing a hearing loss disability for VA purposes involves conducting and interpreting the results of audiologic evaluations, which include audiometric and speech discrimination testing.  Moreover, determining the etiology of such disorder involves consideration of the effect noise has on the inner workings of the ear.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his spouse are nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Finally, the Board has considered whether presumptive service connection for bilateral hearing loss is warranted.  The Board notes that the Veteran was not diagnosed with bilateral hearing loss within one year of his November 1963 separation from service.  Moreover, the first evidence of bilateral hearing loss was in July 2004, over 39 years after his separation from service.  This several decade length of time between service separation and the first diagnosis does not have a tendency to provide evidentiary support in favor of the claim.

The Board has also considered whether presumptive service connection for bilateral based on continuity of symptomatology is warranted.  See Walker, supra.  In this regard, the Veteran and his spouse are competent to assert that the Veteran has had continuing problems with hearing loss from or proximate to service to the present time.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Board does not doubt the sincerity of the Veteran and his spouse regarding their perceptions of the Veteran demonstrating decreased hearing acuity since service.  However, the audiometric examination at the time of separation from service provides an objective measurement of the Veteran's hearing acuity in multiple frequencies which, according to the June 2014 VA examiner, demonstrated normal hearing in all frequencies.  As indicated previously, neither the Veteran nor his spouse is competent to relate such hearing difficulties to a diagnosis of hearing loss or to address the etiology of such disorder.  In contrast, the June 2014 medical opinion indicates that the Veteran's current bilateral hearing loss did not have its onset in service or is otherwise not related to his in-service noise exposure.  This audiologist specifically considered the complaints of continuous bilateral hearing loss since service.  However, the VA examiner determined that the Veteran's hearing loss did not manifest in service and is not related to noise exposure during service.  The Board finds that the opinion of the June 2014 examiner holds significantly greater probative weight than the personal opinions of the Veteran and his spouse, as the examiner has greater expertise and training than the Veteran and his spouse in speaking to complex medical issues of diagnosis and etiology.  Therefore, the Board finds that presumptive service connection for bilateral hearing loss, to include on the basis of continuity of symptomatology, is not warranted.

Consequently, based on the foregoing, the Board finds that bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest in service or within one year of the Veteran's discharge from service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


